Citation Nr: 1734261	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. Jurisdiction resides with the RO in Waco, Texas. 

In May 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO). A transcript of the hearing has been associated with the claims file. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran is service connected for left shoulder disability, postoperative with degenerative changes, currently rated as 50 percent disabling; the Veteran has had one disability rated at 50 percent during the appeal. 

2. The Veteran's service-connected left shoulder disability renders him unable to obtain and retain substantially gainful employment when considering his education, special training and employment history.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107; (West 2014) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in light of the fully favorable decision as to the issue of TDIU herein, no further discussion of such duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Compliance with Prior Remand

The case was previously before the Board in December 2016. The case was remanded for additional development and to refer the clam for extraschedular consideration. The Veteran's claim for TDIU was referred for extraschedular consideration in April 2017. A Compensation and Pension service decision in June 2017 denied entitlement to TDIU on an extraschedular basis. The Director noted occasional treatment for left shoulder pain, and that the Veteran had several inpatient hospitals stays in 2015 and 2016 for nonservice-connected disabilities including knee problems, digestive problems and substance abuse. Subsequently the Veteran was issued a supplemental statement of the case (SSOC) in June 2017. As such, the Board finds that there has been substantial compliance with the prior remand. 

III. TDIU

The Veteran served as a light weapons infantryman in the Army. Service personnel records show he completed a G.E.D. prior to service. The Veteran contends he is unable to secure or maintain substantially gainful employment due to his service-connected left shoulder disability. The Veteran reported he last worked as a truck driver in 1996. See June 2011 Application for Increased Compensation Based on Unemployability.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran does not meet the initial threshold requirements for TDIU. As noted above the case was remanded in December 2016 to refer the case for extraschedular consideration. From October 29, 2004 forward the Veteran has been service-connected for a left shoulder disability rated as 50 percent disabling. The Veteran has had one disability rated at 50 percent during the period on appeal. The Veteran did not have one disability rated at 40 percent and a combined rating of 70 percent or more during this period or, a 60 percent or more rating for one service-connected disability. As such, the Veteran did not meet the threshold requirement for TDIU. 38 C.F.R. § 4.16(a).

A June 2017 administrative decision from the Director of Compensation denied entitlement to TDIU on an extraschedular basis.  When the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, entitlement to a TDIU on an extraschedular basis may still be granted. See 38 C.F.R. § 4.16 (b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled"). In this regard, the Board notes that neither the RO nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16 (b). See Wages v. McDonald, 27 Vet. App.233 (2015). Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16  (a), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis. See 38 C.F.R. § 4.16 (b). The Board however is not bound by the Director's decision.

Based on the Veteran's service-connected left shoulder disability the Board finds the Veteran is factually unable to engage and maintain substantially gainful employment. In this case the Veteran served in the Army from September 1968 to September 1970. See DD 214. Prior to service, the Veteran reported attending school through 6th grade and obtaining a G.E.D. After service the Veteran reported working as a commercial truck driver. The Veteran worked as a truck driver from 1989 until 1996. See July 2005 Veteran's Application for Increased Compensation Based on Unemployability. The Veteran reported that he has not tried to obtain employment since last working in 1996. See June 2011 Veteran's Application for Increased Compensation Based on Unemployability.

The Veteran reported he stopped working as a truck driver in 1996 due to his worsening service-connected left shoulder disability.  In a September 2004 VA outpatient clinic encounter, the Veteran reported that he had undergone two surgical procedures on the left shoulder that included placement of prostheses.  The Veteran reported difficulty getting out of chairs and holding on to items due to his shoulder disability. See September 2011 statement. Additionally, the Veteran has reported he has difficulty lifting his arm, holding his arm up, and gripping or holding items with his left hand and arm. The Veteran additionally testified at his May 2013 hearing that he was unable to pass his Department of Transportation physical due to his right shoulder pain and inability to regularly use his left arm to drive. See May 2013 DRO hearing. Additionally, the Veteran has reported regularly taking hydrocodone for his left shoulder pain. See May 2013 DRO hearing. October 2012 treatment records note the Veteran reported that while working as a truck driver he was responsible for loading and unloading boxes of brake shoes. See October 2012 VA treatment record. 

Several medical opinions concerning functional impairment are included in the claims file. The Veteran was afforded a VA examination in December 2005. The Veteran reported shoulder pain was 6/10 with ongoing weakness, stiffness and swelling. See December 2005 VA examination.  The examiner noted that the Veteran's left shoulder disability did not prevent gainful employment for light duty. However, the examiner did note the Veteran's shoulder prevented gainful employment for heavy duty. Id. 

Next, the Veteran was afforded a VA examination in July 2007. The Veteran reported daily left shoulder pain of 6/10. See July 2007 VA examination. During flare-ups the Veteran reported pain is 9/10. The Veteran reported increased pain, deformity, giving way, instability, pain, stiffness and weakness. Weekly flare-ups were noted where the Veteran was unable to use his left arm. The examiner noted the Veteran is prescribed Tylenol with codeine which he takes 3 to 4 times a day and results in him feeling groggy and tired. The examiner noted the Veteran's left shoulder disability prevents chores, exercise, sports and recreation and has a mild impact on dressing, toileting and bathing. Id. 

Then, the Veteran was afforded a VA examination in May 2009. The Veteran reported experiencing ongoing left shoulder pain, and that he continues to take hydrocodone. See May 2009 VA examination. The examiner noted the Veteran's left shoulder disability does not prevent gainful employment for light duty, but does prevent gainful employment for heavy duty. Id. 

In addition, the Veteran was afforded a VA examination in September 2011. The Veteran reported ongoing left shoulder pain and he continues to be prescribed hydrocodone. See September 2011 VA examination.  The examiner assessed the disability as having significant effects on occupational activities and imposing severe limitations on driving and performing household chores.  The examiner noted the Veteran's left shoulder disability results in his being unemployable for both heavy duty as well as sedentary employment. 

The Veteran testified before a Decision Review Officer in May 2013.  He stated that he continued to use opioid medication and was unable to drive because he could not operate the steering wheel.  In addition to calling attention to the VA opinion in 2011, he reported that his private physician also advised him that he should not work.  Although he was offered time to obtain an opinion from the physician, none is of record.  

VA treatment records have been associated with the claims file. In August 2011 the Veteran's treatment provider recommended limited left shoulder movement. See August 7, 2011 VA treatment records. In December 2015 the Veteran reported chronic left shoulder pain and difficulty elevating his arm above horizontal level. See December 16, 2015. The VA physician noted atrophy and acromioclavicular joint tenderness. Range of motion testing noted flexion to 100 degrees and abduction from 0 to 80 degrees. The Veteran's treating physician recommended occupational therapy for his left shoulder. 

Social Security Administration (SSA) records have also been associated with the claims file. The Board notes the Veteran applied for SSA disability and administrative decisions in April 1998 and in July 2000 denied entitlement to SSA benefits. The SSA disability determinations noted that the Veteran had residual functional capacity for a wide range of medium work and was moderately limited in reaching ability with his left shoulder and arm. See April 24, 1998 SSA determination. A second SSA determination noted the Veteran was able perform occasional pushing, pulling or reaching overhead with his upper left extremity. The adjudicator found that the Veteran was not entitled to SSA disability benefits. See July 27, 2000 SSA adjudication. 

In this case the Veteran suffers from significant non-service connected disabilities including degenerative joint disease of bilateral knees, hypertension, and GERD which have resulted in recent hospitalizations and ongoing care and treatment by physicians. However, such is not for consideration before the Board, as these are nonservice-connected disabilities. 

In the undated decision posted to the electronic file in June 2017, the Director placed low weight on the June 2011 VA opinion that the shoulder disability precluded both heavy and sedentary employment because the examiner did not provide and explanation and because the opinion was inconsistent with the clinical observations.  The Director did not seek an additional examination as would be necessary if the opinion was inadequate.  The Director made no mention of the impairment associated with routine use of opioid medication for pain.  The Director cited the denial of disability benefits by the Social Security Administration; however, the examinations and adjudication for these benefits occurred in 1998 and 2000. The Director cited the absence of hospitalizations and the Veteran's former occupation as a truck driver but did not discuss his education or skills.   

Here, there is some evidence both for and against whether the Veteran has the capacity for sedentary and light duty employment. In weighing the lay and medical evidence of record, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment. The Veteran's service-connected left shoulder disability prevents him from doing any type of physically demanding employment. As to performing sedentary or light duty work, the Veteran's work experience has largely been as a truck driver. The VA examiners in May 2009 and December 2005 noted the Veteran is able to perform light duty work. The VA examiner in September 2011 found the Veteran was unable to perform heavy or light duty. However, in light of the Veteran's experience, education and work history it is not feasible for him to obtain sedentary or light duty employment. Specifically, the Veteran reported while working as a truck driver he was responsible for loading and unloading heavy boxes of car brakes. The Veteran has consistently reported taking significant doses of hydrocodone for his left shoulder pain, and it is unclear whether operating heavy machinery and motor vehicles would be safe and permissible while prescribed pain killers. VA treatment records note ongoing prescriptions for pain medication.  The rating criteria for the shoulder do not contemplate medication that impairs attention and cognition.  Further, the Veteran reported he failed his Department of Transportation physical due to his limited left arm movement. The VA examiner in July 2007 noted that the Veteran's shoulder limits his mobility and prevented completing simple daily activities such as rising from a chair, chores, exercise, driving a vehicle, and recreation and moderately impacted bathing, traveling. 

In light of the Veteran's lack of specialized training and limited education, and career as a commercial truck driver spanning the bulk of the Veteran's post-service working career, the Board finds it is unlikely that the Veteran would be able to find substantially gainful sedentary or light duty employment taking into consideration the ongoing pain and limitations on motion experienced due to his service-connected left shoulder disability and regular use of pain killers. Based on the Veteran's experience and work history the Board finds that obtaining such a job is unlikely. As such, entitlement to TDIU is warranted. 

					
ORDER

A total disability rating based on individual unemployability (TDIU) is granted.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


